DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with T. James Reid on July 8, 2022.
This application is in condition for allowance except for the presence of claim 24 directed to the rail system non-elected without traverse.  Accordingly, claim 24 has been cancelled.
Election/Restrictions
The inventions are independent or distinct, each from the other because:
Inventions tubing connector (claims 1-23) and rail system (claim 24) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination tubing connector has separate utility such as a tent awning.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The two subcombinations are classified differently. See MPEP 808.02(A). The rail system can be classified in B60J7/064, while the tubing connector system is classified in B60J7/102.
The rail system has a separate inventive effort than that of the tubing connector system. See MPEP 808.02(B). The rail system as presented in claim 24 is classified similarly to the tubing connector system; however, the tubing connector system has parts that are used independently of the rail system and the inventive effort required is separate from that of the tubing connector system.  Rogiers (AU2017285712) discloses a tarp enclosure system that utilizes a rail system similar to that disclosed in the instant application, but would not require the use of a tubing connector system. McWilliams et al. (US Pat 10,596,885) discloses another tarp enclosure system that would utilize the rail system of the instant application, but would not use the tubing connector system. Beshiri (CA2581059) discloses a tubing connector system, but does not disclose a rail system with which the tubing connector system is used, further evidencing that patentable distinction between the tubing connector system and the rail system of the instant application. Beshiri (US PG Pub 2010/0270825) discloses a tubing connector system, but does not disclose a rail system.
Additionally, a different search would be required for the two subcombinations. See MPEP 808.02(C). The search required for the tubing connector system would require different CPC subgroups and text searches than would the rail system. Although the subcombinations are not currently classified in different subgroups, there is a likelihood that in the future, they will be separately classified.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with James Reid on July 8, 2022 a provisional election was made without traverse to prosecute the invention of the tubing connector system, claims 1-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 24 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a connector for a tubing system having a fitting and a cover; the cover has an outer wall and a side cover wall and there are four connector tracks on the outer wall of the cover that extend along the length of the cover and are spaced apart laterally. DeMonte et al. (US Pat 10,183,559) disclose a connector similar to the one recited in claim 1; however, the connector of DeMonte et al. only has two connector tracks instead of the four recited in claim 1. The configuration of claim 1 is neither taught nor suggested by the prior art, making claim 1 allowable.
Claims 2-18 are allowable because they are dependent on claim 1.
Claim 19 recites a tubing system for a tarp enclosure with a tubing member having four tubing tracks extending along an outer side and a tubing connector having a cover with an outer cover wall having four connector tracks extending along the length of the cover and spaced apart laterally. DeMonte et al. disclose a connector and tubing member similar to those recited in claim 19; however, DeMonte et al. disclose that the tubing member and the connector cover only have two connector tracks instead of the four recited in claim 19. The configuration of claim 19 is neither taught nor suggested by the prior art, making claim 19 allowable.
Claims 20-23 are allowable because they are dependent on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nixon et al. (US Pat 9,499,033) disclose a modular top for a vehicle having a connector that extends between two tubing members in a ninety degree angle. Hornung (US PG Pub 2016/0115705) discloses a connector for an awning having a cover with a connector track and a fitting for use with a tarpaulin structure. Damsi et al. (US Pat 8,439,424) disclose a bracket for a modular bow system having a fitting and a cover; the outer wall of the cover has two connector tracks that are adjacent to one another. Damsi (US Pat 8,172,477) discloses a corner fitting for a tarping system having two connector tracks on the outer wall and using with tubing members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612